DECISION
TAVARES, District Judge.
This case for all practical purposes may be considered as controlled by the decision in the case decided this day entitled “In the Matter of the Application of Sione Halaapiapi Malimali, D.C., 264 F.Supp. 308, For a Writ of Habeas Corpus, H.C. No. 386.” The cases were heard together on July 7, 1966.
The Court adopts as findings of fact the stipulation of facts appearing in the record pp. 40-44 inclusive.
It will be noted that Petitioner Ulufon-ua, at the time of his arrival had a certificate of eligibility of Form I-20A of the Immigration and Naturalization Service issued by the Director of Cannon’s School of Business, Honolulu, Hawaii, certifying petitioner’s acceptance for a full course of study in that school, with his field of study shown as junior accounting, provided he appeared on or before September 30, 1963. This petitioner had not properly filled out the reverse of Form I-20A concerning his own certificate as to his intention and other information, and this Petitioner has never attended either Cannon’s School of Business or any school in Hawaii since his arrival. His explanation for not attending Cannon’s immediately after he arrived was that he arrived October 5, 1963, too late for that quarter, and had to wait for the next quarter to register. But the fact remains that he never thereafter attended any school.
In other respects this case has run parallel to the Malimali case above mentioned.
The testimony of the District Director was directed to both the Malimali case, D.C., 264 F.Supp. 308 (H.C. No. 386) and this case. Except as above noted, and as specific findings in the Malimali case may apply only to that case, the findings of fact, conclusions of law and decision of the Court therein are adopted herein.
For the foregoing reasons the Petition for a Writ of Habeas Corpus is dismissed.